Stolz, Judge.
In these cases the only issue is whether liability for personal injuries and a death is covered by a homeowner’s policy when coupled with a so-called "endorsement” to the policy. The answer is that there is no coverage as each (the policy and the endorsement) flatly precludes any coverage for this type liability. There is no conflict or ambiguity on that point in either of the documents or one with the other. The policy exclusion states: "This policy does not apply: b. to bodily injury or property damage arising out of the ownership, maintenance, operation, use, loading or unloading of any watercraft: (1) Owned by or rented to any insured if the watercraft has inboard or inboard-outboard motor power of more than 50 horsepower or is a sailing vessel (with or without auxiliary power) 26 feet or more in overall length; or (2) powered by any outboard motor(s), singly or in combination of more than 25 total horsepower, if such outboard motor(s) is owned by any insured at the inception of this policy and not endorsed hereon, unless the insured reports in writing to this Company within 45 days after acquisition his intention to insure the outboard motor or combination of outboard motors, ownership of which was acquired prior to the policy term.”
Whatever the italicized portion of the above quote might mean as applied to other facts and issues, it cannot have any application whatsoever to the facts and issue in these cases. The "endorsement” through which the appellants seek, to impose liability emphatically states "but in no event shall this insurance apply to bodily injury, illness, or death, of any person.” Any conflict between the policy and the "endorsement” in re damage to property is not in issue. The "endorsement” as it relates to personal injuries, in no way changes, adds to, or detracts from, the terms of the policy. In this area it means nothing.
Argued November 1, 1976
Decided November 30, 1976.
Allen, Edenfield, Brown & Wright, Francis W. Allen, Charles H. Brown, Sheffield Richey, Michael J. Gannam, for appellants.
Van Gerpen & Bovis, John V. Burch, Lee & Clark, Griffin B. Bell, Jr., for appellees.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.